Opinion by
Smith, J.;
Talcott, P. J., and Hardin, J., concurred except that in their opinion the respondent should be charged with costs in either event.
Order of surrogate reversed, and prayer of petitioner granted, with costs of this appeal to be paid by the respondent personally, unless the respondent will stipulate that the decree or final settlement may be amended in the particulars specified in the opinion herein, in which case the order appealed from is affirmed, with costs of this appeal to be paid by the respondent personally, and not out of the estate.